Dismiss and Opinion Filed April 14, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00808-CV

                     DOMINIC STRICKLAND, Appellant
                                  V.
                    WESTWOOD TOWNHOMES, Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-02964-D

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our inquiry regarding the reporter’s record, we ordered this appeal submitted without

a reporter’s record and appellant’s brief to be filed by February 13, 2021. By

postcard dated March 8, 2021, we notified appellant the time for filing his brief had

expired. We directed appellant to file a brief and an extension motion within ten

days. We cautioned appellant that failure to file his brief by that time might result

in the dismissal of this appeal without further notice. To date, appellant has not filed
a brief, filed an extension motion, nor otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

200808F.P05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DOMINIC STRICKLAND,                          On Appeal from the County Court at
Appellant                                    Law No. 4, Dallas County, Texas
                                             Trial Court Cause No. CC-20-02964-
No. 05-20-00808-CV          V.               D.
                                             Opinion delivered by Justice
WESTWOOD TOWNHOMES,                          Schenck. Justices Reichek and
Appellee                                     Carlyle participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 14th day of April, 2021.




                                       –3–